Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a Final Office Action of the instant application 16/894,593 (hereinafter the ’593 application), responsive to the amendment filed on 1/31/2022. The ’593 application is a reissue of US Application No. 14/789,788 (hereinafter the ‘788 Application), filed July 1, 2015, which has been granted as US Patent Number 9,990,043 (hereinafter the ‘043 Patent) granted June 5, 2018.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,990,043 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b). 

Prosecution History
During initial examination, the claims were substantially amended from their original state to overcome the prior art of record [Arihara et al. (US PUB 20120146906), Forutanpour et al. (US PUB 20130335573), Prokoski (US PAT 7027621, Baldwin et al. (US PUB 20120256967)]  Specifically, the Patent Owner added limitations corresponding to:
a thermographic camera having a first field of view, the thermographic camera to capture an infrared image within the first field of view;
an optical camera having a second field of view, the optical camera to detect an optical image, wherein the first field of view and the second field of view are substantially the same; and
a processor coupled to the thermographic camera, the processor to:   
	receive the infrared image from the thermographic camera; 
receive the optical image from the optical camera;
determine whether a light condition of the optical image is a normal light condition, a low light condition, or a no light condition;
in response to the low light condition or the no light condition:  
detect infrared radiation in the infrared image;
define a first readable zone within the infrared image, wherein the first readable zone is a portion of the first field of view that includes an image of a body part of a user;
identify a first gesture made by the user based on the infrared radiation within the first readable zone to obtain first gesture information; and
execute a first gesture recognition command associated with the first gesture information; and
in response to the normal light condition:  
define a second readable zone within the optical image associated, wherein the second readable zone is a portion of the second field of view that includes the image of the body part of the user;
identify a second gesture made by the user within the second readable zone using optical recognition to obtain second gesture information; 
execute a second gesture recognition command associated with the second gesture information.

See the claim set provided on 9/15/2017 and 2/21/2018 and the Examiner’s Amendment in the Notice of Allowance dated 3/28/2018 in the ‘788 application.  

In the 3/28/2018 Reasons for allowance, the Examiner noted that “After the examiner thoroughly examined the prior art reference, updated searches, and with the newly reference found.  Nowhere in the prior art references teach, suggest, or disclose…” that which is presented in the amendments (shown above).  With respect to the new references, the Examiner noted:
Yu (U.S Pub: 20130155255) is cited to teach the camera control module is configured for controlling the optical camera to capture a photo, or controlling the infrared camera to record a video of a gesture of a user according to the current mode of the electronic device. The optical camera is used for automatically photography the real-time videos when the electronic device is in the composite mode, and for taking photos or photography videos according to the gestures of the user. The infrared camera is configured for capturing the real-time color temperature images of the gesture of the user when the electronic device is in the composite mode. When a human is in front of the infrared camera, the color temperature images of the human body captured by the infrared camera have a number of brightness levels and a number of color levels. The electronic device further comprises the image synthesis module is configured for synthesizing a composite image by using the real-time video photographed by the optical camera and the color temperature image of the gesture of the user captured by the infrared camera. The image synthesis module further calibrates the images according to the fixing positions and shooting angles of the optical camera and the infrared camera, and then synthesizes the composite image by using the calibrated images.
However, Yu does not explicitly disclose “...the optical camera determines a light condition based on normal light, low light, and no light. If the optical camera detected a low light or no light condition, then the infrared camera would detect the heat or radiation image of the user hand gesture in front of the optical/infrared camera in a low light or no light condition and can interpret/recognize the user hand gesture command within the detecting zone. If the optical camera detected a normal (ambient) light condition, then the optical camera would detect the image of the user hand gesture in front of the optical camera and can interpret/recognize the user hand gesture command within the detecting zone.
Chen et al (U.S Pub: 20120075463) is cited to teach a thermographic (infrared) camera and a visible light (optical) camera to detect heat or radiation temperature of the body based on the temperature even in the total darkness condition. The thermographic camera may identify an object’s depth and its surrounding using the object’s blackbody radiation profile then compare depth data obtained from the infrared sensor with the data obtained from its surrounding thermal imaging to determine the different spectrum of blackbody radiation and the background such as tracking movement of the objects.
However, Chen does not explicitly disclose “...the optical camera determines a light condition based on normal light, low light, and no light. If the optical camera detected a low light or no light condition, then the infrared camera would detect the heat or radiation image of the user hand gesture in front of the optical/infrared camera in a low light or no light condition and can interpret/recognize the user hand gesture command within the detecting zone. If the optical camera detected a normal (ambient) light condition, then the optical camera would detect the image of the user hand gesture in front of the optical camera and can interpret/recognize the user hand gesture command within the detecting zone.

Oath / Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 ( c ) because of the following:

The reissue oath/declaration filed with this application is defective because it is not properly signed by all named inventors in an application that seeks to broaden.  See 37 CFR 1.175 ( c ).  

Accordingly, Claims 1-38 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175 ( c ).
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 31, 32, 35, 36, and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, the new claims have been substantially amended in the 1/31/2022 response without any support shown from the specification nor any specific description of the manner in which the claims were amended. 
Claim 31 now bases execution of the command upon a first and / or second state of the face after a determination is made to either use the neither low-light / no-light routine (which identifies a ‘first state’) or the low-light / no-light routine (which identifies a ‘second state’), where no support is shown nor could be found for this limitation. 
Claims 32, 35, 36, and 38 have the same or similar issue.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31, 32, 35, 36, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
Claim 31 now bases execution of the command upon a first and / or second state of the face after a determination is made to either use the neither low-light / no-light routine (which identifies a ‘first state’) or the low-light / no-light routine (which identifies a ‘second state’), however there is nothing in the specification describing how to do both routines so as to base the execution of the command upon the first and second state, nor is it structurally possible to both one or the other (either identify a first state or identify a second state) and both (execute a command based on the identified first and /or second state).
	
Claims 32, 35, 36, and 38 have the same or similar issue.


Recapture 
Claims 31-38 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based and within related applications within the patent Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
During the prosecution of the ‘788 Patent (Application No. 14/789,788), the Patent owner argued that the following added limitations differentiated the claims from the prior art:
1 (Original). A system, comprising:
a thermographic camera having a first field of view, the thermographic camera to capture an infrared image within the first field of view;
an optical camera having a second field of view, the optical camera to detect an optical image, wherein the first field of view and the second field of view are substantially the same; and
a processor coupled to the thermographic camera, the processor to: 
receive the infrared image from the thermographic camera; receive the optical image from the optical camera;
determine whether a light condition of the optical image is a normal light condition, a low light condition, or a no light condition;
in response to the low light condition or the no light condition:
detect infrared radiation in the infrared image;
define a first readable zone within the infrared image, wherein the first readable zone is a portion of the first field of view that includes an image of a body part of a user;
identify a first gesture made by the user based on the infrared radiation within the first readable zone to obtain first gesture information; and
execute a first gesture recognition command associated with the first gesture information; and
in response to the normal light condition:
define a second readable zone within the optical image associated, wherein the second readable zone is a portion of the second field of view that includes the image of the body part of the user;
identify a second gesture made by the user within the second readable zone using optical recognition to obtain second gesture information; and
execute a second gesture recognition command associated with the second gesture information.

See the claim set provided on 9/15/2017 and 2/21/2018 in the ‘788 application as well as the Examiner’s Amendment of 3/28/2018 following the Interview of 2/22/2018.

In considering this recapture rejection, the Examiner has evaluated the claims according to the recapture rule three-step process as set forth in In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(1) First, it was determined, in what respect, the reissue claims are broader in scope than the original patent claims. In the instant case the claims no longer include:

a thermographic camera having a first field of view, the thermographic camera to capture an infrared image within the first field of view;
an optical camera having a second field of view, the optical camera to detect an optical image, wherein the first field of view and the second field of view are substantially the same; and
Specifically claims 35-38 lack two separate cameras (namely thermographic and optical) being used to capture the two images.

a processor coupled to the thermographic camera, the processor to:  receive the infrared image from the thermographic camera; receive the optical image from the optical camera;
Specifically claims 35-38 lack a processor for receiving and processing the images.


determine whether a light condition of the optical image is a normal light condition, a low light condition, or a no light condition;
Specifically claims 31-38 lack determining the light condition as one of the 3 specified light conditions.

in response to the low light condition or the no light condition:
define a first readable zone within the infrared image, wherein the first readable zone is a portion of the first field of view that includes an image of a body part of a user;
identify a first gesture made by the user based on the infrared radiation within the first readable zone to obtain first gesture information; and
execute a first gesture recognition command associated with the first gesture information; and
Specifically claims 31-38 lack defining a first readable zone within the infrared image where a gesture is identified and command is executed based upon the gesture identification.

in response to the normal light condition:
define a second readable zone within the optical image associated, wherein the second readable zone is a portion of the second field of view that includes the image of the body part of the user;
identify a second gesture made by the user within the second readable zone using optical recognition to obtain second gesture information; and
execute a second gesture recognition command associated with the second gesture information.
Specifically claims 31-38 lack defining a second readable zone within the optical image where a gesture is identified and command is executed based upon the gesture identification.

(2) Next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.  Here the below limitations were added to the claims on the above noted dates to distinguish the '788 Application over the prior art:

The claim set provided on 9/15/2017 and 2/21/2018 in the ‘788 application as well the Examiner’s Amendment of 3/28/2018 following the Interview of 2/22/2018 added the below underlined limitations:

a thermographic camera having a first field of view, the thermographic camera to capture an infrared image within the first field of view;
an optical camera having a second field of view, the optical camera to detect an optical image, wherein the first field of view and the second field of view are substantially the same; and
a processor coupled to the thermographic camera, the processor to: 
receive the infrared image from the thermographic camera; receive the optical image from the optical camera;
determine whether a light condition of the optical image is a normal light condition, a low light condition, or a no light condition;
in response to the low light condition or the no light condition:
detect infrared radiation in the infrared image;
define a first readable zone within the infrared image, wherein the first readable zone is a portion of the first field of view that includes an image of a body part of a user;
identify a first gesture made by the user based on the infrared radiation within the first readable zone to obtain first gesture information; and
execute a first gesture recognition command associated with the first gesture information; and
in response to the normal light condition:
define a second readable zone within the optical image associated, wherein the second readable zone is a portion of the second field of view that includes the image of the body part of the user;
identify a second gesture made by the user within the second readable zone using optical recognition to obtain second gesture information; and
execute a second gesture recognition command associated with the second gesture information.

 (3) Finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.  In this regard, the claims were not materially narrowed in related aspects or were narrowed in unrelated aspects.  Specifically:

No materially narrowing in other respects identified.  The new claims further specify that the ‘system’ is a ‘smart phone’ and that the ‘body part’ is the user’s ‘face’, but these aspects had been previously prosecuted under dependent claims 4-5 and 9-10.

  Responsive to the above cited amendments and arguments, the Examiner issued the patent claims on the basis that the limitations corresponding to above noted added limitations patentably distinguish the claimed invention from the prior art. The reissue claims do not recite these added / argued limitations. Accordingly, claims 31-38 are rejected under 35 U.S.C. 251 for attempting to recapture surrendered subject matter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 9-11, 13-14, 16-17, and 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., Patent Number:  9,202,105, hereinafter Wang in further view of Mangiat et al., Patent Number:  9,436,870, hereinafter Mangiat.

With regard to claims 1, 11, and 17 teaching a system, comprising:  a thermographic camera having a first field of view, the thermographic camera to capture an infrared image within the first field of view; Wang teaches, in column 5, lines 1-24, in column 2, line 48 through column 3, line 5, and column 3, lines 38-45 and in figure 2, a thermographic camera having a field of view to capture an infrared image of the user in the field of view.
With regard to claims 1, 11, and 17 teaching an optical camera having a second field of view, the optical camera to detect an optical image, wherein the first field of view and the second field of view are substantially the same; Wang teaches, in column 2, line 48 through column 3, line 5, and column 3, lines 38-45 and in figure 1, an image capture camera having a field of view to capture an visual image of the user in the field of view.

With regard to claims 1, 11, and 17 teaching determine whether a light condition of the optical image is a normal light condition, a low light condition, or a no light condition; Wang teaches, in column 10, line 61 through column 11, line 11 and in column 12, lines 20-42, determining the amount of light around the device to determine if there is sufficient lighting for an image to be analyzed.  
With regard to claims 1, 11, and 17 teaching in response to the low light condition or the no light condition:  detect infrared radiation in the infrared image; Wang teaches, in column 10, line 61 through column 11, line 11,upon determination that the default approach, optical image capture, cannot make a determination with at least a minimum level of confidence another approach, infrared capture, is utilized.  
With regard to claims 1, 11, and 17 teaching define a first readable zone within the infrared image, wherein the first readable zone is a portion of the first field of view that includes an image of a body part of a user; Wang teaches, in column 2, line 48 through column 3, line 5, and column 3, lines 38-45, column 7, lines 50-67 and in figure 4, a defined zone in front of the camera which is a portion of the field of view that the interface can ask a user to position his or her face within for analysis.
With regard to claims 1, 11, and 17 teaching identify a first gesture made by the user based on the infrared radiation within the first readable zone to obtain first gesture 
With regard to claims 1, 11, and 17 teaching execute a first gesture recognition command associated with the first gesture information; Wang teaches, in column 5, lines 25-51 and column 13, lines 4-60 and in figures 4 and 8, identifying that a gesture performed by a user corresponds to a defined action to be executed upon identified correspondence. 
With regard to claims 1, 11, and 17 teaching in response to the normal light condition (use optical capture), Wang teaches, in column 10, line 61 through column 11, line 11,upon determination that the default approach or optical image capture can make a determination with at least a minimum level of confidence use the default method, optical capture.
With regard to claims 1, 11, and 17 teaching define a second readable zone within the optical image associated, wherein the second readable zone is a portion of the second field of view that includes the image of the body part of the user; Wang teaches, in column 2, line 48 through column 3, line 5, and column 3, lines 38-45, column 7, lines 50-67 and in figure 4, a defined zone in front of the camera which is a portion of the field of view that the interface can ask a user to position his or her face within for analysis.
With regard to claims 1, 11, and 17 teaching identify a second gesture made by the user within the second readable zone using optical recognition to obtain second gesture information; Wang teaches, in column 5, lines 25-51 and column 7, lines 50-67 
With regard to claims 1, 11, and 17 teaching execute a second gesture recognition command associated with the second gesture information; Wang teaches, in column 5, lines 25-51 and column 13, lines 4-60 and in figures 4 and 8, identifying that a gesture performed by a user corresponds to a defined action to be executed upon identified correspondence.
Mangiat teaches a portable device for receiving visual input from a user using both optical imaging and infrared imaging (see column 4, line 57 through column 5, line 46), similar to that of Wang, but further teaches specifically transitioning to the IR based imaging when the optical imaging reveals a user’s face is insufficiently lite or in a dark environment (see also column 11, line 28 through column 13, line 11 and column 14, lines 17-47 and figures 1A, 1B, 6A, and 6B).  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the optical image based interpretation of the image to determine if the lighting is insufficient or dark and to effect transition to use of IR illumination and detection accordingly, as did Mangiat, with face detection system taught by Wang.  One would have been motivated to make said combination as both pieces of art are in the same field and stepwise escalation of imaging resources used makes the most sense from a power usage perspective. 

With regard to claims 4 and 13, teaching wherein the processor, the thermographic camera, and the optical camera are components of a mobile device, 

With regard to claim 5, teaching wherein the mobile device is a smart phone, Wang teaches, in column 14, lines 3-20, the system for image analysis taking place in a cell phone / handheld messaging device / PDA.

With regard to claims 6 and 14, teaching wherein the processor, the thermographic camera, and the optical camera are components of a desktop computer or a laptop computer, Wang teaches, in column 14, lines 3-20, the system for image analysis taking place in a personal computer / laptop computer.

With regard to claims 9, 10, and 16, teaching wherein the first gesture or the second gesture is a head gesture, wherein the head gesture is at least one of a single-eye movement, a wink, a two-eye blink, an upward head movement, a downward head rightward head movement, or a leftward head movement, Wang teaches, in column 5, lines 25-50, the user gesturing to effect an operation of the device, wherein the gesture is of a head movement such as a wink, smile, frown, rotation of the user’s head, nodding, or performing another such action.

With regard to claims 19, 23, and 27 teaching wherein the first gesture and the second gestures are facial gestures, Wang teaches, in column 5, lines 25-50, the user using facial gestures to effect an operation of the device.

With regard to claims 20, 24, and 28 teaching wherein the facial gestures comprise facial motion, Wang teaches, in column 5, lines 25-50, the user gesturing to effect an operation of the device, wherein the gesture is of a head movement such as a wink, smile, frown, rotation of the user’s head, nodding, or performing another such action.

With regard to claims 21, 25, and 29 teaching wherein the facial gestures do not comprise facial motion Wang teaches, in column 7, line 41 through column 8, line 14, the user using their face orientation alone as input.

With regard to claims 22, 26, and 30 teaching wherein the processor, the thermographic camera, and the optical camera are components of a smart phone, Wang teaches, in column 14, lines 3-20, the system for image analysis taking place in a cell phone / handheld messaging device / PDA.

Claims 2-3, 7-8, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., Patent Number:  9,202,105, hereinafter Wang and Mangiat et al., Patent Number:  9,436,870, hereinafter Mangiat, as in claim 1 above, and in further view of Forutanpour et al., Publication Number:  2013/0335573, hereinafter Forutanpour.



With regard to claims 7, 8, and 15 teaching wherein the first gesture or the second gesture is a hand gesture, wherein the hand gesture is at least one of an open hand gesture, a closed hand gesture, a swipe right, a swipe left, a swipe forward, or a .

Claims 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., Patent Number:  9,202,105, hereinafter Wang and Mangiat et al., Patent Number:  9,436,870, hereinafter Mangiat, as in claim 1 above, and in further view of Bezos, Publication Number:  2010/0125816.


With regard to claims 31-38 teaching a thermographic camera having a first field of view, the thermographic camera configured to capture an infrared image within the first field of view; Wang teaches, in column 5, lines 1-24, in column 2, line 48 through column 3, line 5, and column 3, lines 38-45 and in figure 2, a thermographic camera having a field of view to capture an infrared image of the user in the field of view.
With regard to claims 31-38 teaching an optical camera having a second field of view, the optical camera configured to capture an optical image within the second field of view, wherein the first field of view and the second field of view are substantially the same; Wang teaches, in column 2, line 48 through column 3, line 5, and column 3, lines 38-45 and in figure 1, an image capture camera having a field of view to capture an visual image of the user in the field of view.
With regard to claims 31-38 teaching a processor coupled to the thermographic camera and the optical camera, the processor configured to:  determine if a light condition is a low-light condition or a no-light condition (not normal); Wang teaches, in column 13, lines 4-44 and in figure 8, a processor to receive captured infrared images and optical images for processing. Where Wang further teaches, in column 10, line 61 through column 11, line 11 and in column 12, lines 20-42, determining the amount of light around the device to determine if there is sufficient lighting for an image to be analyzed.  

With regard to claims 31-38 teaching in response to a determination that the light condition is either a low-light condition or a no-light condition, process data representing a first readable zone of the infrared image to identify a state of a face of a user of the smart phone, wherein the first readable zone includes an image of the face of the user, Wang teaches, in column 10, line 61 through column 11, line 11, upon determination that the default approach or optical image capture can make a determination with at least a minimum level of confidence based upon sufficient lighting the system utilizes the default method, optical capture. Wang further teaches, in column 2, line 48 through column 3, line 5, and column 3, lines 38-45, column 7, lines 50-67 and in figure 4, a defined zone in front of the camera which is a portion of the field of view that the 
With regard to claims 31-38 teaching take an action based on the identified state of the face of the user of the smart phone, Wang teaches, in column 5, lines 25-51 and column 13, lines 4-60 and in figures 4 and 8, identifying that a gesture performed by a user corresponds to a defined action to be executed upon identified correspondence.
Mangiat teaches a portable device for receiving visual input from a user using both optical imaging and infrared imaging (see column 4, line 57 through column 5, line 46), similar to that of Wang, but further teaches specifically transitioning to the IR based imaging when the optical imaging reveals a user’s face is insufficiently lite or in a dark environment (see also column 11, line 28 through column 13, line 11 and column 14, lines 17-47 and figures 1A, 1B, 6A, and 6B).  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the optical image based interpretation of the image to determine if the lighting is insufficient or dark and to effect transition to use of IR illumination and detection accordingly, as did Mangiat, with face detection system taught by Wang.  One would have been motivated to make said combination as both pieces of art are in the same field and stepwise escalation of imaging resources used makes the most sense from a power usage perspective. 
Bezos teaches a similar facial recognition system to that of Wang and Mangiat, but further teaches recognizing a user’s facial gestures (tilt head, turn head, smile, wink, etc.) and executes specific corresponding commands to the recognized gestures (turn page, start navigation, confirm input, etc.) (see paragraphs 23-25, 29, 80, and 81 and .

Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Patent Owner argues that “Patentee respectfully submits that the rule against recapture is inapplicable to claims 35-38 because those are drawn to an embodiment that was never the subject of any claims pending in the application that led to the 043 Patent. See MPEP § 1412.02(II) (“Whereas the recapture rule applies when surrendered subject matter is being reclaimed, overlooked aspects by definition were never claimed and thus never surrendered. See Mostafazadeh, 643 F.3d [1353,] 1360 [(Fed. Cir. 2011)]. Rather, as we explained in Mostafazadeh, ‘overlooked aspects’ is a separate inquiry under reissue that is independent of whether or not the recapture rule applies.” (quoting In re Youman, 679 F.3d 1335, 1347 (Fed. Cir. 2012))). In this case, claims 35-38 are method claims, a different statutory class of invention from the apparatus claims sought (and obtained) in the application for the 043 Patent. As such, it is meaningless to compare the scope of claims in different statutory classes to determine broadening. Methods are intrinsically different embodiments from apparatuses.”
In response, the Examiner respectfully submits that the Original Claims were written as a system for implementing method steps:
receive the infrared image…
determine whether…
in response to the low light condition or no light condition:
	detect infrared radiation…
	define a first readable zone…
	identify a first gesture…
	execute a first gesture…
in response to the normal light condition:
	define…
	identify a second gesture…
	execute a second gesture…
Accordingly, the Examiner interprets the new claims as removing surrendered physical characteristic limitations / method step limitations of the original claims.  Still, both the Original Claims and the Amended Claims deal with accepting both optical and 

Patent Owner argues that “Claims 31-38 were rejected for failing to recite the following. First, the claims were rejected for a lack of determining normal, low, and no light conditions. Applicant asserts that claims 31 and 35 specifically recite language corresponding to determining a light condition as low-light, no-light, or neither of the two. Claim 32 and 36 recite a normal or non-normal condition detection. Claims 33, 34, 36, 37, and 38, each recites a determination of light condition. No recapture applies in this aspect.”
In response, the Examiner respectfully submits that it is plainly clear that determining low-light, no-light, or neither of the two (claims 31 and 35) as well as normal or non-normal condition detection is not as limiting as the surrendered limitation of determining normal, low, and no light conditions (claim 32 and 36).  Whereas in claims 31 and 35 the “normal” light condition is not accounted for as “neither” has very different bounds of other abnormal conditions (high light, etc.).  In claims 32 and 36, clearly non-normal is not as limiting as low-light and a separate no-light.  With claims 33, 34, 36, 37, and 38 merely reciting a determination of light condition, the lack of the same surrendered specificity the amended original claims offered is clear (namely determining normal, low, and no light conditions).

Patent Owner argues that “Second, claims 31-38 were rejected for a lack of defining a first readable zone in the infrared image. Applicant asserts that each of claims 31-38 recites a readable zone of the infrared image.  No recapture applies in this aspect.”
In response, the Examiner respectfully submits that more specifically the claims were said to lack that  in response to the low light condition or the no light condition:  define a first readable zone within the infrared image, wherein the first readable zone is a portion of the first field of view that includes an image of a body part of a user; identify a first gesture made by the user based on the infrared radiation within the first readable zone to obtain first gesture information; and execute a first gesture recognition command associated with the first gesture information.  Specifically claims 31-38 lack defining a first readable zone within the infrared image where a gesture is identified and command is executed based upon the gesture identification.  
Conversely, the new claims appear to be basing the execution of the command upon a single facial state or a combination of facial states over different lighting conditions, not a dynamic gesture recognition as viewed by the infrared / thermographic camera.  Additionally, the claims now appear to be basing execution of the command upon a first and / or second state of the face after a determination is made to either use the neither low-light / no-light routine or the low-light / no-light routine, however there is nothing in the specification describing how to do both routines so as to base the execution of the command upon the first and second state, nor is it possible to both determine the lighting condition as one or the other and both.

Patent Owner argues that “Third, claims 31-38 were rejected for an alleged lack of a second readable zone in an optical image. However, similar to the first readable zone above, Applicant asserts that each of claims 31-38 recites a readable zone of the optical image. No recapture applies in this aspect.”
In response, the Examiner respectfully submits that what was said to be lacking was that in response to the normal light condition:  define a second readable zone within the optical image associated, wherein the second readable zone is a portion of the second field of view that includes the image of the body part of the user; identify a second gesture made by the user within the second readable zone using optical recognition to obtain second gesture information; and execute a second gesture recognition command associated with the second gesture information.  Specifically claims 31-38 lack defining a second readable zone within the optical image where a gesture is identified and command is executed based upon the gesture identification.
Conversely, the new claims appear to be basing the execution of the command upon a single facial state or a combination of facial states over different lighting conditions, not a dynamic gesture recognition as viewed by the infrared / thermographic camera.  Additionally, the claims now appear to be basing execution of the command upon a first and / or second state of the face after a determination is made to either use the neither low-light / no-light routine or the low-light / no-light routine, however there is nothing in the specification describing how to do both routines so as to base the execution of the command upon the first and second state, nor is it possible to each of one or the other and both.

Patent Owner argues that “identifying information for a first gesture and information for a second gesture and executing a command associated with the gesture information is not taught by Wang. This is because the Wang does not teach commands associated with gestures nor does Wang teach identifying information associated with first and second gestures. Therefore, Wang does not teach the identified subject matter.”
In response, the Examiner respectfully submits that Wang specifically teaches in response to a user “perform(ing) a specific motion, gesture or action within the field of view of the camera”… “actual motion can be analyzed to see if the action corresponds to the prompted action” (see column 5, lines 25-51).  These gestures are said to include “opening and closing the user’s mouth, frowning, rotating he user’s head, nodding, or performing another such action”.  Where the “action can be any action that is recognizable by the device when performed by a user, such as upon analysis by at least one feature detection algorithm or pattern matching algorithm”.
Forutanpour, although not relied upon for most independent claims, further shows a physical movement being identified by a camera implementing a particular function predefined within the system.  See paragraphs 91, 92, and 96 and in figure 10B, where moving a user finger towards the lens performs a zoom, while hovering a finger near the lens highlights an object.
The references of record are further supplemented by Bezos for claims specific to facial gesture based commands modifying the interface. 














Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Any new ground(s) of rejection presented in this Office action was necessitated by amendment.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G BONSHOCK whose telephone number is (571)272-4047.  The examiner can normally be reached on M-F 7:15 - 4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS G BONSHOCK/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        



Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992